Title: To George Washington from Captain George Lewis, 23 February 1779
From: Lewis, George
To: Washington, George


Dr Sir
Alexandria [Va.] 23d of Feby 1779

My Ill state of health Since my arrival at Frederick town, and for many months before, renders me incapable of performing the Duty’s of an officer; must beg leave of your Excellency to quit the Army. Would my health admit of my Continueing in the Service, I could not Consistent with the Character of an Officer or Soldier by any Means Submit to have younger Officers placed over me. If your Excellency recollects my first appointment was in Colo. Sheldons Regiment, from which I was remov’d to Colo. Baylors, I did not conceive that my removal would effect my Rank, I was then eldest Captain in that Regiment, Captain Talmage who was the next, has since taken the Majority. but by what authority I know not, those reasons given, with many others too tedious to trouble your Excellency with, which Colo. Harrison who is Kind enough to take Charge of this will at a Leasure hour inform you, I am well convinced how disagreable tis to you the resignation of officers, was not my reasons founded on the Strictest point of Honor I would not dare attempt it; It gives me pain the thoughts of it. but at the same time I am sorry to say my Situation is as painfull. I am Dr Sir with every esteem Yrs
G. Lewis
